﻿ It is a particular pleasure to
congratulate the President on his election to the presidency of the General Assembly. His outstanding diplomatic skills and great experience in foreign affairs, as
wet as his long association with the work of the United
Nations, will considerably facilitate our difficult task
during the weeks ahead and greatly contribute to the
successful conclusion of this session.
181. I also wish to convey to his predecessor, Mr. Imre
Hollai, Deputy Minister for Foreign Affairs of Hungary,
our sincere thanks and high appreciation for his tact,
political understanding and tireless personal efforts In
conducting the affairs of the General Assembly over the
past year.
182. I should further like to welcome most cordially the delegation of the new Member State, Saint Christopher and Nevis, and express our hopes for close and fruitful co-operation.
183. The thirty-eighth session takes place against the
background of a serious international situation. The
danger of nuclear war casts a dark shadow over the future
of mankind. Perennially unresolved conflicts bring untold
suffering to many regions of the world. They are often
exacerbated by super-Power rivalry. The
structural imbalances of the global economy, it conjunction with the present economic crisis, condemn the greater
part of humanity to a life of poverty and want. Increasing
disregard of human rights, persistent racial discrimination
and the repression of people: struggling for their national
rights weigh heavily on the conscience of mankind.
184. The stakes are the highest and progress is most
urgently required in the area of arms control and disarmament. Tate development of weapons technology combined with changes in strategic thinking threaten to
undermine the already precarious balance of terror and
increase the risk of nuclear war. These dangerous trends
affect the security of all States and all peoples. We
therefore believe that everyone and every Government
must participate in the struggle against the nuclear threat.
In many parts of the world, mass movements are gathering strength and demanding an end to the neuter arms build-up.
Austria, a stall neutral country situated between
the two military bios in the most highly armed region
of the world, naturally shares the concerns and ideals of
the peace movement. The ultimate responsibility for
halting the nuclear arms race, however, rests squarely
with the nuclear-weapon States. Austria appeals urgently
to the United States and the Soviet Union to exercise in
their talks at Geneva the necessary political will to conclude genuine and substantial disarmament agreements.
Let us transform the balance of terror into a balance of
reason.
186. After long and arduous negotiations, conducted
under difficult international conditions, the Madrid
follow-up meeting to the Conference on Security and
Co-operation in Europe was concluded successfully. The
decisions at Madrid have father developed the 1975 Final
Act of Helsinki. They constitute a code for building a
more constructive and stable relationship between East
and West. In spite of the deep crisis in East-West rotations
and the ever-accelerating arms race, all participants in the
Conference on Security and Co-operation in Europe,
including the big Powers, have demonstrated their interest
in continuing the process of detente. Austria will spare
no effort in contributing actively to the success of this
process. We note with satisfaction that the next follow-
up meeting will take place at Vienna In 1986.
187.	The conclusion of the Madrid meeting proves that
sincere negotiating efforts can succeed. Its example must
be followed in other areas, in particular disarmament
negotiations, on the success or failure of which rests the
survival of mankind. Apart from the ongoing negotiations, the Conference on Confidence- and Security-building Measures and Disarmament in Europe, which
will begin In January 1984 at Stockholm, wilt offer the
best opportunity in this regard. Of course, this requires
at cast a minimum of good will and mutual confidence.
188.	The tack of these pre-conditions was demonstrated
only recently in a frightening manner by title shooting
down of a civilian airliner. The Austrian Government
unequivocally condemns this act. The international community justly demands a thorough investigation of the
circumstances which led to this catastrophe and the punishment of those responsible, as well as appropriate
compensation to the families of the victims. We also
believe that effective intimation measures will have to
be taken to prevent the recurrence of sue a horrible
event.
189. The United Nations has an important role to
play in the disarmament process. The negotiations in
the Committee on Disarmament, title deliberations on
arms limitation in other organs and the efforts to build
public support for disarmament should be intensified
and expanded. During this Genera Assembly session
the Austrian delegation wilt pursue its initiative concerning measures to facilitate objective information on the
military strength of States. The availability of objective and reliable information would enhance confidence
between States and promote the conclusion of disarmament agreements.
190. White the cost of arms race reached $800 billion
in 1982, the lives of two thirds of mm kind are still dominated by poverty and hunger. One tenth of the annual
expenditure on armaments would be enough to finance
the annual debt servicing of at developing countries.
After years of recession 'he prospects for an economic
recovery have finally improved, but the upswing is as yet
initiated to a few industrialized nations and even they do
not know how long it will last. It will there/ore be of
crucial importance that these trends be transformed into
a sustained recovery for all.
9. 1 is convinced that stabilizing factors for a world-
wide and lasting economic recovery must be created or
recreated, The growth of world trade and production can
be built only upon the foundation of predictable exchange
rates, open markets unimpeded by protectionism, a balanced development of prices for commodities and industrial goods and a step-by-step increase of resource
transfers from the "haves" to the "have-nots". How to
create these conditions, these confidence-building
measures, for the world economy should be discussed
globally. Without a commonly accepted target, no realty
fruitful sectoral decision can be made. Laissez-faire is
passed. To leave the poorest to the ups and downs of
economic power play is as inhuman as it is counterproductive.
192. Peace and well-being can be assured only if at
countries in all regions share more equitably in the worlds
economic progress, Austria is firmly convinced of the
necessity of the North-South dialogue and for its part
will continue to Increase the scope of its development
co-operation.
193. Austria believes that the observance and promotion
of human rights constitute not merely an abstract principle but also practical policy. Such a policy assumes even
greater importance in a world beset by armed conflicts,
political upheavals and economic crises. Therefore all
those individuals and movements that fight against oppression and the denial of their rights everywhere in the
world may count on Asia’s friendship.
194. in spite of the coexistence of clear legal norms,
grave violations of human rights occur every day in many
parts of the world. We continue to witness unjustified
arrests, torture, arbitrary executions, religious intolerance
and political persecution.
195.  The forthcoming thirty-fifth anniversary of the
adoption of the Universal Declaration of Human Rights
should provide the occasion for all States truly to put into
practice the full observance of human rights to which we
have all committed ourselves. The United Nations has an
important role to play in this context. In our view this
role should be strengthened and further developed so as
to ensure the effective international protection of human
rights.
196.	The international situation is characterized by
many regional conflicts.
197.	The Middle East continues to be one of the most
dangerous crisis areas of the world. The implications
of this conflict transcend the confines of the region.
World peace and international security are nowhere more
directly threatened than in the Middle East. The human
and humanitarian dimension of this conflict must not be
overlooked either. Every day the cycle of hatred, repression and the use of force claims more victims and creates
new obstacles to peace.
198.	The past year has not brought us closer to a set-
statement of the Middle East problem. Lebanon is still
occupied by foreign troops and threatened by civet war.
Israel pursues its settlement policy on the West Bank
leading towards a tacit annexation of those territories.
This policy is in contravention of international taw
and runs counter to any peaceful solution of the Middle
East conflict. The action of tots Extract Government is
increasingly resulting in a serious deterioration in the
economic and social situation of the Palestinian populations. It thus gives rise to deep concern for humanitarian
reasons as wait.
199.	Peace efforts in the Middle East have at present
come to an ominous stalemate. Many of those involved
seem to pursue short-term and narrowly defined national
interests, regardless of the dangerous implications for
overall development in the region. Austria strongly believes that this attitude must be changed and replaced by
a sincere effort to bring about a just solution. Such a
settlement can be achieved only through negotiations and
dialogue. We reject unequivocally the use of force and
alt acts of terrorism, from whatever side,
200.	Austria's position on the principles of a just and
comprehensive solution of the Middle East problem
remains unchanged. The right of at States in the region,
including Israel, to exist within secure and recognized
boundaries must be respected. The Palestinian question
is at the core of the Middle East problem. As underlined
at the International Conference on the Question of Palestine, held recently at Geneva, a solution requires recognition of the national rights of the Palestinian people,
including the right to its own State. Austria shares the
view that the PLO, as the representative of the Palestinians, must participate in all negotiations. The acquisition
of territories by force is unacceptable. Israel must therefore withdraw from all territories occupied since 1967,
including Jerusalem.
201.	The restoration of fuel sovereignty and territorial
integrity to Lebanon constitutes an essential element of
a comprehensive peaceful settlement. No foreign troops
should remain in Lebanon without the consent of the
Lebanese Government. At efforts must be made in Lebanon to bridge the internal divisions and to achieve
national reconciliation. Like those directly suffering from
civil war in Lebanon, we are glad that a cease-fire could
be implemented, but a political solution must follow
immediately. Only on such a basis will it be possible to
rebuild a peaceful and independent Lebanon. But this
objective too can be reached only if we succeed in finding
a aerate solution for those Palestinians living in Lebanon. Where should they go This question is a further?
example of the fact that the core proem of the Middle
East conflict is the question of Palestine. Unless the
Palestinian people can exercise its national rights, there
can be no lasting peace, either in Lebanon or in any other
part of the region.
202.	The war between Iran and Iraq has entered its
fourth year. The loss of human life and the waste of
resources have reached staggering proportions. Austria
appeals to both parties to cease this senseless struggle and
to seek a peaceful settlement of their dispute. We watermen
and support at mediation efforts that may contribute to
this end.
203.	The armed intervention in Afghanistan continues
to cause immense human suffering and is a serious threat
to the stability of the entire region. This persistent violation of fundamental principles of the Charter of the
United Nations also constitutes a major obstacle to the
improvement of East-West relations. Austria urges all
parties to support the mediation efforts by the Secretary General and his special representative and to muster the
necessary polities will to achieve agreement on those key
elements whet still remains unsolved.
The Kampuchea problem is another matter of
serious concern. Here the past year has brought certain
signs of greater flexibility, but at the same time the military occupation, tit use of force, the misery of refugees
and the dental of title basic human rights have continued
unabated. Austria remains convinced that only negotiations between ail parties to title conflict on the basis of
the resolutions of the General Assembly and of the International Conference on Kampuchean can idea to a Just
settlement which could ensure a better future for the
severely tried Kampuchea people.
205.	Tate situation in Cyprus underlines the urgency of
a comprehensive negotiated settlement. Respect for sovereignty, independence and territorial integrity and compete withdrawal of the occupying forces constitute, in
our view, an essential basis for such a settlement. Austria
still considers the talks between the two communities to
be the best means to stave their problems between themselves. We fruity appreciate and support the efforts undertaken in that regard by the Secretary-Genera "tad his
special representative.
206.	The people of Namibia are still waiting for their
independence. Four years of work on the basis of Security
Council resolution 435 (1978) have led to a large degree
of agreement on the details and the incrimination of
the transition plan. Elements which, in our view, do not
have direct relevance to the independence of Namibia
must not impede that process. We strongly support the
Secretary-Genera’s efforts to break the deadlock and
finally to bring about the implementation of the United
Nations pain for Namibia.
207.	The underlying cause for the crisis situation in
southern Africa is the policy practised by the
South African Government. Austria unequivocally condemns the	system as an abhorrent violation of
human rights and human dignity. Only a profound transformation of South Africa into a free, democratic and
multiracial society could bring genuine stability to the
south of Africa, ft. is indispensable that this process be
initiated without delay. Only in that way can it be peacefully concluded, as we hope it will be.
208.	The continuing serious situation in Central America matter of deep concern to Austria. We consider
this crisis closely related to the profound soda change
this region is undergoing. Exploitation, injustice and
repression throughout centuries are the root causes of the
current proteins. Arty approach to the central American
crisis which reduces it or primarily to a matter of
East-West confrontation or to a question of spheres of
influence or competing ideologies without aggravate the
situation. A settlement cannot be it posed front outside
or by the use or threat of use of force. It must be reached
through free negotiations between all parties directly
concerned. Austria welcomes, in particular, the efforts
by the Contadora Group. Self-determination, non-interference, respect for the territorial integrity of States, the
obligation not to use the territory of a State for acts of
aggression against another, the peaceful settlement of
disputes and the prohibition of the use and threat of use
of force are indeed title only principles on which a stable
and lasting solution can be based.
209.	Austria how always put special emphasis on a pock
of good-neighbourliness. Over title past year Austria has
been able to improve and deepen co-operation with all
its neighbours, irrespective of their social and political
systems.
210.	It our good-neighbourly and friendly relations
with Italy present the problem of South Tyrol has a special place.
The resolutions of General Assembly led to an
agreement between Austria and Italy on a new framework
of autonomy for South Tyrol. Among its important
provision there is that on the use of the German language and
the establishment of an autonomous section in Boxed of
the Administrative Court are of special significance for
the preservation of South Tyrolean ethnic group.
Despite the agreement in principle reached months ago
between the Government and the minority concerned, decisions relating to these important measures have still not been enacted. Austria is aware that this is
parity due to recent political developments in Italy. However, Austria views with a certain concern the met that
competence already transferred to the Province of Bonze
has again been eroded by national legislative measures
and that acts adopted by the provincial legislature are
increasingly rejected by the authorities in Rome. These
measures have added considerably to the anxiety and
concern already experienced by the population of South
Tyrol because of the delay in the implementation of the
autonomy provisions. Prime Minister Benedetto Croix
has stated recently that the two provisions just mentioned
will be implemented in the coming months. The Austrian
Federal Government expects this promise to be fulfilled
as soon as possible. We are confident that this would
create an important pre-condition of early, generally
acceptable attainment of autonomy in South Tyrol.
211.	in addressing the critical problems of today's
international situation States have two basic options: they
can exploit the existing problems in the pursuit of short-
term national interests or they can seek to solve them
through co-operation in the long-term interest of the
international community as a whole. This second alternative was outlined 38 years ago in the Charter of the
United Nations. The Organization's founders lay down
the fundamental rules of co-operation among States and
created institutions to translate these primaries into a
more peaceful and humane world order.
212.	The ideas and Easter approaches of the Charter are
as valid today as they were in the past. Yet in our increasingly complex and divided world, the Mute of purpose
which was still present in the aftermath of the most?
terrible war in human history is waning. Today, violations
of the precepts of the Charter proliferate. The collective security system remains unimplememnted.
The Security Council, the primary organ for the maintenance of peace,
often fails to take decisions on many of the most crucial
issues. In cases where resolutions are adopted they are
often ignored by the parties to the conflict. Again and
again Member States circumvent United Nations institutions or misuse them for their partisan interests. Despite
the great services the United Nations continues to provide,
and in spite of its great potential to contribute to human
progress, we have to recognize that the system of multilateral diplomacy is in a serious state of crisis.
23. The Secretary General, in his annual report
has convincingly analysed this crisis and highlighted the grave danger emanating from it for the fate
of mankind. His renewed urgent appeal for a collective
recommitment to the principles of the Charter meets with
General Assembly.
The United Nations is, after all, the only
forum for the military powerless.
Not yeast because of the role of Vienna as one of
the United Nations, Austria
fees a particular commitment to the objectives of the
Charter end is prepared to make an active contribution
to the strengthening of the United Nations as a truly
effective instrument for peace, freedom and justice.
